Citation Nr: 0632120	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral spine pain and possible arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
a claim of entitlement to service connection for PTSD.  The 
Board remanded the appeal by a decision issued in December 
2003, and recharacterized the issue as a claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  The claim returns following additional development.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in April 2003 by the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  The preponderance of the persuasive medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for assignment of a diagnosis of PTSD, and 
establishes that the veteran's depression is due in part to 
factors not related to his military service, and due in part 
to a personality disorder and to substance abuse, disorders 
for which service connection is precluded by law.

2.  A Board decision issued in October 1972 denied a claim 
for service connection for a back disorder; an October 1999 
RO denial of a request to reopen a claim of entitlement to 
service connection for lumbosacral spine pain and possible 
arthritis is the most recent denial of a request to reopen 
the claim for service connection for a back disorder.

3.  Very little of the additional evidence submitted since 
the last denial of the veteran's request to reopen the claim 
of entitlement to service connection for lumbosacral spine 
pain and possible arthritis is relevant to the request to 
reopen, and the records which reference a back disorder are 
cumulative and redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
psychiatric disorder, to include PTSD, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  Evidence received subsequent to a final October 1999 
rating decision which denied the request to reopen the claim 
for service connection for a back disorder, claimed as 
lumbosacral spine pain and possible arthritis, is not new nor 
material to reopen the claim, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was notified of the provisions of the VCAA, with 
respect to service connection for PTSD, one of the issues on 
appeal, in March 2004.  That letter, which was lengthy, 
advised the veteran of the criteria for service connection, 
described the types of evidence the veteran could submit, 
advised the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to 
consider or obtain, advised the veteran of the types of 
evidence VA would obtain as a matter of course and of the 
types of evidence that VA would obtain if identified by the 
veteran, among other advice to the veteran.  The letter 
explained that the veteran could submit records, statements, 
or other evidence on his own behalf.  This information, in 
essence, advised the veteran that he should submit any 
relevant evidence in his possession.

The Board finds that, as to the claim for service connection 
for PTSD, the March 2004 notice advised the veteran of each 
element of notice described in Pelegrini.  The claim was 
thereafter readjudicated in December 2004 and February 2005, 
so the notice provided in March 2004 meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As part of his February 2003 request to reopen a claim for 
service connection, the veteran submitted a copy of the May 
1971 rating decision which was the initial denial of a claim 
for a back disorder with lumbosacral pain and arthritis.  The 
May 1971 rating decision attached to the veteran's request to 
reopen the claim explained that medical evidence of record at 
the time of the May 1971 decision established that the 
veteran's back pain was due to scoliosis, and that there was 
osteoarthritis of several vertebrae due to scoliosis.  The 
rating decision explained that scoliosis was a developmental 
disorder for which service connection could not be granted.  

After the RO received the veteran's February 2003 request to 
reopen the claim of entitlement to service connection for 
lumbosacral pain, the RO issued a November 2003 letter which 
referenced the May 1971 denial of service connection for a 
back disorder with lumbosacral pain, and explained that new 
and material evidence was required to reopen the claim.  The 
letter set forth the definition of new and material evidence, 
and provided an attachment which detailed the status of the 
veteran's claim and advised him of the actions he could take 
to assist in the development of his claim.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, in pertinent part, that, as to 
a request to reopen a claim, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require VA to (1) notify the claimant 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In this case, however, the Board finds that, since the 
veteran submitted a copy of the May 1971 rating decision 
which advised him as to what evidence was lacking to 
establish a claim for service connection for a back disorder, 
the veteran demonstrated that he, in fact, was in possession 
of all information described by the Court in Kent, except the 
definition of new and material evidence.  That information, 
the definition of new and material evidence under the 
regulation in effect when the veteran submitted the request 
to reopen, was provided by the RO in its November 2003 letter 
to the veteran.  Therefore, the notice provided to the 
veteran regarding his request to reopen the claim for service 
connection for a back disorder meets the criteria set forth 
in Kent, when considered in light of the veteran's 
demonstrated knowledge of the evidence previously missing to 
establish the claim.

In this case, the veteran has received numerous 
communications regarding the provisions of the VCAA, 
including in the Board's December 2003 Remand, in letters 
from the RO, and in SOCs and SSOCs.  The veteran clearly 
received these communications and understood that he was 
being provided with notice, and understood that VA had a duty 
to assist him.  The veteran has testified before the Board 
during the pendency of this appeal.  In addition, the veteran 
has submitted lengthy statements detailing his allegations 
and beliefs regarding his entitlement to the benefits sought 
and regarding VA's duty to assist him.  The veteran's 
communications and responses establish, as a matter of fact, 
that he received information as to each of the criteria set 
forth in Pelegrini as to the claim for service connection, 
and knew the information or was informed as to each of the 
elements set forth in Kent.

The veteran was afforded two VA psychiatric examinations, and 
voluminous VA outpatient clinical records have been obtained.  
Requests for records and responses thereto from the National 
Personnel Records Center and the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly, the U.S. Armed 
Services Center for Unit Records Research, CURR) have been 
sent and received.  The veteran has testified at a personal 
hearing before the Board.  The veteran has had numerous 
opportunities to present evidence, and the voluminous claims 
file establishes that he has presented evidence and argument 
in his own behalf.  

The VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4)(C)(iii). As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim, 
except to the extent that the veteran demonstrated that he 
was in possession of that information.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.

Thus, as set forth in the discussions above, both VA's duty 
to notify, as set forth in the VCAA, and the duty to assist, 
were met as to each of the issues on appeal.  The veteran's 
voluminous responses to the communications regarding his 
claims establish that he received actual notice addressing 
the provisions of the VCAA, and he applied the notice 
received to his claims on appeal.  If there was any technical 
defect in the notice to him, either under Pelegrini or Kent, 
he was not prejudiced thereby, and no further action to 
comply with the VCAA is required.  The Board finds that, if 
there is any defect in the notice or timing of the notice to 
the veteran of the provisions of the VCAA, that defect has 
not resulted in any prejudice to the veteran, who has 
received several communications consistent with the VCAA.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date which may be established following a grant 
of service connection is harmless error, since the claims 
addressed in this appeal have been denied, rendering moot 
information about what might happen if the claims were 
granted.    

1.  Claim for service connection for a psychiatric disorder, 
to include PTSD

Generally, service connection may be granted for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection, there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served ninety days or more and certain 
chronic diseases, such as a psychosis, became manifest to a 
degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the during the period of service.  However, there 
is no medical evidence in this case that the veteran has a 
psychosis or any other psychiatric disorder which is 
designated by statute or regulation as a chronic disease, so 
no presumption of service connection is applicable to this 
claim.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

In PTSD claims, service connection requires that medical 
evidence establish a diagnosis of the disorder in accordance 
with 38 C.F.R. § 4.125(a), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.303(f).  Under 38 C.F.R. § 4.125(a), the diagnosis 
of a mental disorder must conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

During the pendency of this appeal, a revision pertaining to 
PTSD claims resulting from personal assault was adopted.  See 
Post-Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified 
as amended at 38 C.F.R. § 3.304(f).  As will be discussed in 
this case, the credibility of the claimed stressors and any 
question as to whether these events actually occurred for 
purposes of the PTSD claim need not be addressed in this 
case, since the preponderance of the evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.

Facts and analysis

The veteran's service medical records disclose that he sought 
medical treatment for symptoms he described as depression in 
January 1968.  The veteran described frustration and anger 
related to racial issues, and issues related to the veteran's 
early history.  The examiner stated that there was no 
evidence of psychosis or organicity.  A diagnosis of passive 
aggressive personality disorder was assigned.  The Board 
notes that the veteran has identified the death and funeral 
of [redacted], who was killed in Vietnam in December 1967, 
as significant stressors.  Although this January 1968 
treatment episode was the month following the December 1967 
death of [redacted], the notes of this treatment episode 
make no reference to the death or funeral of [redacted].

In July 1969, the veteran complained of depression and 
anxiety centered on his adoptive mother's surgery, his two 
children, and confrontations with various co-workers 
regarding racial issues.  A passive aggressive personality 
disorder was assigned.  Again, the notes of the treatment 
episode are devoid of reference to the death or funeral of 
[redacted].

The veteran did not seek service connection for a psychiatric 
disorder when he submitted a claim for service connection for 
a back disorder in January 1971.  The VA examination 
conducted in March 1971 addressed only orthopedic 
examination.  The Board finds it significant that this 
examination report is devoid of reference to any psychiatric 
complaint.

In December 1972, the veteran sought service connection for a 
"nervous condition."  The veteran indicated that he was 
currently hospitalized for the same psychiatric disorder for 
which he had been treated in-service.  The summary of VA 
hospitalization in December 1972 at a VA facility in 
Wisconsin reflects that the veteran complained of 
nervousness.  The veteran was reluctant to talk about his 
inability to retain employment since his discharge from 
service.  He was bitter and hostile regarding treatment he 
had received in the past.  The veteran was uncooperative.  A 
definite psychiatric problem with a paranoid reaction was 
suspected.  However, the veteran, after leaving the facility 
on an authorized pass, did not return for scheduled 
psychiatric consultation, and was discharged.  Therefore, no 
diagnosis for the veteran's psychiatric disorder was 
assigned.

Although the veteran has reported that he was treated 
continuously for his "nerves" after service, the Board 
notes that no records of psychiatric treatment for the period 
from 1973 though 1988 are associated with the claims files.  
The veteran has not indicated that there are additional 
records which should be obtained, and has not identified any 
additional providers or VA facilities from which records have 
not been obtained.  

The discharge summary of a 1981 hospitalization at the VA 
Medical Center in New Orleans reflects that the veteran was 
hospitalized for treatment of diabetes.  During that 
hospitalization, the veteran reported that he was depressed.  
The summary notes that the veteran was to be referred for 
outpatient psychiatric follow-up.  The Board finds it 
significant that the discharge summary includes no reference 
to prior psychiatric treatment at the New Orleans VA Medical 
Center. There is no record that the veteran followed-up the 
referral for psychiatric evaluation subsequent to his 1981 
hospital discharge.

The report of VA inpatient treatment dated from November 1989 
through February 1990 reflects that the veteran was 
hospitalized following his report that voices were telling 
him to kill himself and that he was unable to sleep.  The 
veteran remained in the VA domiciliary while seeking 
employment.  The admitting diagnosis was cocaine and alcohol 
dependence, homelessness, and joblessness.  A lengthy 
psychiatric evaluation conducted in February 1990 discloses 
that the veteran reported that he was assaulted while in 
basic training and became angry, frustrated and depressed.  
The veteran reported that he began seeing a psychiatrist and 
was treated throughout his service.  The veteran reported he 
received continued treatment for the depression that began in 
service at the VA Medical Center in New Orleans.  Dysthymic 
disorder, rule out major depression was the assigned 
diagnosis.

VA outpatient mental health treatment notes dated in August 
1999 reflect that the veteran requested to see a mental 
health provider who had previously treated him, although the 
veteran's care had been transferred to another provider.  The 
veteran refused to see the provider to whom he was referred, 
and became hostile and verbally abusive when told that the 
provider he had seen previously was not available.

In September 2000, the veteran's primary care physician noted 
that the veteran voiced worsening symptoms of depression.  He 
complained of poor sleep, poor appetite, social isolation, 
prominent negative thoughts telling him he would be better 
off dead.  He reported recent worsening of suicidal 
preoccupation.  The veteran was tearful.  He was eager to 
discuss his mood and suicidality.  The provider concluded 
that although the veteran voiced suicidal ideation, with 
hopelessness, worthlessness, and worsened depression, his 
affect and other preoccupations, such as his concern about 
giving a prescription for Viagra, were inconsistent with 
suicidality.  The provider noted the veteran's history of 
overdramatization.  This symptom, combined with the history 
of noncompliance, suggested a characterologic disorder, the 
provider concluded.  The provider assigned a diagnosis of 
personality disorder.

In September 2000, PTSD screening disclosed that the veteran 
met the diagnostic criteria for PTSD secondary to exposure to 
military stressors.  In early October 2000, the veteran 
submitted a request to reopen his claim of entitlement to 
PTSD.  On VA examination conducted in October 2000, the 
veteran reported that he was harassed, beaten, threatened, 
and publicly humiliated by a drill instructor who used racial 
epithets.  The veteran reported that the drill instructor 
also beat him when he was alone in a private barracks.  

The examiner stated that this was an extremely traumatic 
incident for the veteran, but opined that there was no way 
that this stressor could be corroborated.  The Board agrees 
with this opinion.  Since the veteran cannot remember the 
name of the drill instructor, it would be difficult to obtain 
corroboration of reported harassment and use of racial 
epithets by the instructor from fellow former servicemembers 
who served with the veteran.  Since the veteran contends that 
the beating he received came while he was alone in a private 
barracks, there would be no witnesses.  The veteran does not 
contend that he sought medical treatment at any non-service 
facility, and the service medical records are devoid of 
entries which substantiate this reported stressor.

During the October 2000 VA examination, the veteran also 
reported as a stressor the fact that a buddy, identified as 
[redacted], was killed in combat after being in Vietnam for 
just seventeen days.  The Board notes that an individual by 
this name was killed in Vietnam in December 1967.  The 
veteran reported that he learned of the friend's death 
inadvertently from his mother.  The veteran agreed to serve 
as a burial escort.  During his burial escort duties, the 
veteran was unexpectedly exposed to the remains of his 
friend, whose face and torso had been mangled by shrapnel.  
The gravesite burial ceremony was also traumatic for the 
veteran, reportedly because the flag used to drape the coffin 
was not properly folded and was thrown to the family rather 
than being appropriately folded and presented.  

During the VA examination, the veteran reported that, later 
during his service, he was sent to Okinawa, where he 
experienced much violence.  In this regard, the Board notes 
that the veteran's military records, including embarkation 
slips of sea and air travel and the records reflecting the 
veteran's unit assignments, disclose that he departed for 
Okinawa in April 1969 and remained there until mid-May 1969, 
a period of less than six weeks.  

The veteran reported that a chronic pattern of anxiety, 
worry, apprehension, and survivor guilt for his friend's 
death began during this time.  The veteran reported that he 
began receiving "nerve medicine" while stationed in Hawaii.  
The Board notes that the veteran's military records, 
including his unit assignments, do not reflect that he was 
stationed in Hawaii, although he traveled to Hawaii in 
transit from Okinawa to his next assignment, in San 
Francisco.  The service medical records include no notation 
that the veteran received medical treatment of any type from 
a medical facility or provider in Hawaii.

The veteran reported that he was hospitalized soon after his 
discharge for anxiety and depression.  The veteran reported 
numerous hospitalizations for diagnoses of dysthymia or 
related affective disorders.  The veteran noted that an 11-
month-old son died in November 1971, which was also traumatic 
to the veteran.  The examiner concluded that the veteran had 
increased depression and anxiety at the time of the 
anniversaries in November and December of the deaths of his 
friend and his son and it was at this time of year that the 
veteran's symptoms become most exacerbated consistent with a 
formal diagnosis of PTSD.  

The examiner further stated that tests and interview findings 
were sufficient to characterize a formal diagnosis of PTSD 
and of chronic dysthymic disorder with episodes of major 
depression.  The examiner noted that the MMPI-II (Minnesota 
Multiphasic Personality Inventory) disclosed pathologic 
levels of depression, anxiety, worry, and social 
introversion.  There were significant findings of ongoing 
depressive symptomatology on the Beck Depression Inventory 
(BDI-II).  Considered in conjunction with the veteran's 
consistently reported history of traumatic events, the 
examiner concluded that a formal diagnosis of PTSD "is likely 
warranted."  The examiner concluded that, as to the diagnosis 
of passive/aggressive personality disorder assigned in 
service, that diagnosis was no longer formally recognized in 
the DSM-IV, and the current tests and interview results did 
not provide support for a finding that the personality 
disorder was responsible for the veteran's symptoms or 
functional impairments.  

VA outpatient notes reflects that the veteran was seen for 
treatment of PTSD, with group therapy and medications, 
beginning in late September with PTSD screening, assessment 
in October 2000, and education about PTSD in November 2000.  
The veteran attended PTSD outpatient treatment groups in 
December 2000, January 2001, and through September 2001.  The 
clinical records disclosed that the veteran again attended a 
PTSD treatment group in May 2003, but did not appear for any 
other PTSD treatment individual therapy or group therapy 
thereafter.   

In April 2001, the veteran was referred for psychiatric 
consult from the emergency department because of concerns 
about the veteran's safety.  The veteran reported suicidal 
and homicidal aviation.  The veteran discussed the adverse 
circumstances of his enlistment in the military, including 
the death of a buddy, and post-service problems, including 
the loss of a child, the loss of his mother, employment 
problems, health problems, and continued financial strain.  
The veteran's speech was normal and logical.  There were no 
delusions and good reality testing.  The veteran was 
forthcoming but irrigable.  His mood was "pissed."  His 
affect was congruent.  The provider concluded that the 
veteran had PTSD in remission and paranoid personality 
disorder.

In October 2001, the veteran reported increased symptoms.  
The veteran was to report for more extensive psychiatric 
evaluation.  The clinical record, however, is devoid of 
evidence that the veteran returned for that evaluation.  The 
assessment was that depression was the veteran's main 
psychiatric problem. 

At a Travel Board hearing conducted in April 2003, the 
veteran testified regarding stressors in service.  He 
described physical abuse by a drill instructor.  The veteran 
was unable to recall the drill instructor's name.  The 
veteran described escorting the body of his friend, who was 
killed in combat in Vietnam, to the funeral for the family, 
including the disrespect shown to the family when the flag 
that draped the coffin was not properly folded and presented 
to the family.

Following the Board's Remand of the claim in December 2003, 
additional requests were sent to the National Personnel 
Records Center for mental health or psychiatric assessment or 
treatment of the veteran in service, but additional searches 
disclosed no additional records.  There is no record that the 
veteran was authorized by the service department to escort 
the body of [redacted] from Dover, Delaware to New Orleans.  

The complete record of the request submitted by the veteran's 
mother for an early discharge for the veteran based on family 
hardship was obtained.  That request and the personnel 
records included in the released information are devoid of 
evidence pertaining to the stressors identified by the 
veteran.

Contact with the Gertrude Gaddis Willis Funeral Home, New 
Orleans, Louisiana disclosed no additional information, but 
an individual who stated he was a member of [redacted]' 
family provided a statement indicating that the veteran 
accompanied the body of his deceased friend to New Orleans at 
the request of the family.

The report of VA examination conducted in October 2004 
discussed the veteran's clinical history, both as documented 
in the claims file and as set forth by the veteran's account, 
including the veteran's current situation and his description 
of the stressors he experienced in the military.  The report 
of stressors provided by the veteran was consistent with the 
report provided in October 2000.  The veteran reported that, 
of all PTSD stressors related to his service, the incident in 
which the flag was folded improperly at the funeral of his 
friend caused the most frequent intrusive thoughts.  

The examiner determined that the veteran was not delusional, 
psychotic or inappropriate.  The veteran had a slight 
decrease in short-term recall, which the examiner related to 
the veteran's years of substance abuse.  The examiner noted 
that the veteran was quite impulsive over the course of his 
life and was overly irritable.  The examiner concluded that 
the veteran's complaints, dreams, intrusive thoughts, and 
stress or descriptions did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner stated that the presence of 
a personality disorder was obvious, as the veteran was 
demanding and blamed others for his problems.  He harbored a 
great deal of resentment for others' perceived errors and 
shortcomings.  

The examiner concluded that the veteran's personality 
disorder also was related to the veteran's depression.  In 
addition, the examiner opined, the veteran's alcohol 
consumption added to the depression, because of a substance-
induced mood disorder, which would comprise at least 25 
percent of the veteran's depression.  The examiner assigned 
diagnoses of depressive disorder, situational, moderate and 
substance induced mood disorder, moderate, and personality 
disorder, by history.  The examiner assigned a Global 
Assessment of Functioning score of 49 for the veteran's 
personality disorder.

There is no evidence in the veteran's military personnel file 
to indicate that the service department authorized the 
veteran to act as an escort for the body of [redacted] from 
Dover, Delaware to New Orleans, Louisiana.  However, an 
individual who states he is a member of the [redacted] family has 
provided a statement indicating that the veteran accompanied 
the body of [redacted] when the body was returned from 
Vietnam for burial in New Orleans.  The Board assumes for 
purposes of this claim that the veteran did escort the body 
of [redacted].

Similarly, the Board assumes, for purposes of discussion of 
this claim, that the veteran was the subject of harassment 
and racial epithets in the military, as he claims, although 
the veteran cannot recall the name of any individual who was 
responsible for these acts and the examiner who conducted the 
October 2000 VA examination has opined that this stressor 
cannot be corroborated.  For purposes of this claim, the 
veteran's credibility is presumed.

The governing statute is clear that service connection cannot 
be granted for a disorder unless that disorder is present.  
The basic question in this case is whether the veteran has 
PTSD, or some other psychiatric disorder for which service 
connection may be granted.  In this case, there are two 
primary VA medical opinions.  One examiner has opined that 
the veteran has PTSD as a result of stressors incurred during 
his service; the other examiner has opined that the veteran 
does not meet the criteria for PTSD.  

After reviewing all the evidence of record, the Board finds 
that the October 2004 VA opinion, the opinion which is 
unfavorable to the veteran's claim that he incurred PTSD as a 
result of his service, is more persuasive than the report of 
the October 2000 VA examination.  

Each of the examiners who conducted the 2000 and 2004 VA 
psychiatric examinations assumed, as the Board has for 
purposes of this decision, that the events described by the 
veteran occurred.  The examiners, however, reached different 
conclusions as to the impact on the veteran's current 
functioning of those stressors.  The examiner who conducted 
the 2004 VA examination concluded that the veteran did not 
meet the criteria for PTSD, and explained which of the 
criteria specified in DSM-IV the veteran did not meet; the 
examiner who conducted the October 2000 VA examination 
concluded that "a formal diagnosis of PTSD is likely 
warranted in this case."  

However, the examiner who provided the December 2000 opinion 
that the veteran had PTSD did not discuss independent review 
of the veteran's claims file; rather, it appears that the 
examiner based his findings on the history as reported by the 
veteran.  Among other statements the Board finds 
unpersuasive, the examiner opined that the veteran had 
consistently reported his stressors.  However, the examiner 
did not provide any example in the claims file or in any 
clinical record of a report of stressors consistent with the 
report provided to the examiner.  The Board is unable to find 
a clinical report prior to the veteran's submission of the 
claim on appeal which reflects that the veteran described the 
stressors as reported during the October 2000 VA examination, 
although there are statements provided by the veteran for 
purposes of his VA claims which are consistent with the 
stressors reported during the October 2000 VA examination.  
The probative value of the examiner's opinion is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In particular, 
the examiner did not discuss the veteran's health behaviors, 
such as his non-compliance with the recommended diabetes 
control regimen, or the assessments of the veteran's recent 
VA providers. 

Additionally, the Board notes that the examiner who conducted 
the October 2000 VA examination and provided the December 
2000 examination report did not note or discuss any 
inconsistency between the veteran's history as reported at 
the time of that examination and the history reflected in the 
service medical and personnel records and the post-service 
clinical records associated with the claims file.  In 
particular, as noted above, the veteran reported that he 
received continuous psychiatric treatment following service, 
but the reports of the December 1972 and November 1981 to 
December 1981 VA hospitalizations are inconsistent with that 
history.  

As noted above, the veteran's reports during the October 2000 
VA examination about events in Okinawa and Hawaii are not 
entirely consistent with the facts established by the service 
personnel and service medical records.  More importantly, the 
examiner who conducted the October 2000 VA examination did 
not discuss the clinical records of the providers who had 
previously treated the veteran.  The examiner stated that a 
diagnosis of passive aggressive personality disorder was not 
recognized in the DSM, but did not address whether any 
characterologic disorder recognized in the DMS should be 
considered.

In contrast, the examiner who conducted the 2004 VA 
examination discussed the veteran's report of his history and 
stressors in the context of the many years of treatment and 
clinical records associated with the claims file.  The 
examiner who provided the 2004 opinion discussed how his 
diagnosis was consistent with the veteran's history and the 
diagnoses assigned by other providers.  The Board also notes 
that the examiner who conducted the 2004 VA examination had 
the benefit of observing that, after the diagnosis of PTSD 
was assigned in 2000, the veteran failed to continue with 
treatment for PTSD, and most of the veteran's treating 
providers continued to treat the veteran on the basis of a 
diagnosis of a personality disorder.  The Board notes that an 
April 2001 evaluation resulted in a diagnosis of personality 
disorder and a diagnosis that PTSD was in remission.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran currently meets the 
criteria for a diagnosis of PTSD.  In the absence of a clear 
diagnosis of PTSD, service connection for that disorder 
cannot be granted.  Since no clear diagnosis of PTSD is 
established, further discussion of the veteran's stressors is 
not required.  However, the Board must consider whether the 
evidence establishes that the veteran has any other 
psychiatric disorder for which service connection may be 
granted.  In this regard, the Board notes that service 
connection for a "nervous condition" has previously been 
denied, but the additional VA treatment records and VA 
examination reports since the last denial of that claim on 
the merits or on any other basis is sufficient to reopen the 
claim.  38 C.F.R. § 3.156.

If the veteran has a psychiatric disorder for which service 
connection may be granted, then the Board must next consider 
whether the disorder is linked to the veteran's service.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Service connection cannot be granted for a personality 
(characterologic) disorder, because, by regulation, a 
personality disorder is defined as a congenital or 
developmental disorder.  Developmental disorders are 
excluded, by regulation, from the definition of disease or 
injury for which veteran benefits are authorized if incurred 
or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
developmental defect, such as a personality disorder, cannot 
be recognized as a disability under the terms of the VA's 
Schedule for Rating Disabilities and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno 
v. Principi, 3 Vet. App. 439 (1992).  The validity of the 
exclusion in 38 C.F.R. § 3.303(c) of congenital and 
development defects such as a personality disorder from the 
definition of disease or injury, at least as to preclusion of 
service connection for personality disorder, has been upheld.  
Winn, 8 Vet. App. at 510.  The Board is not authorized to 
grant service connection for the veteran's diagnosed 
personality disorder.  

The examiner who conducted the October 2004 VA examination 
opined that the veteran's depression was due, in part, to the 
veteran's personality disorder and in part to the veteran's 
substance abuse disorder.  To the extent that the veteran's 
depression is secondary to a personality disorder, service 
connection is not authorized, since service connection cannot 
be granted on a secondary basis where the underlying 
disorder, the personality disorder, is excluded from the 
disorders for which service connection may be granted.  
38 C.F.R. § 3.310.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a appellant's own alcohol or drug abuse.  
Therefore, to the extent that the veteran's depression is 
secondary to substance abuse, service connection for 
depression is precluded.  

While there can be service connection for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, service-connected disability, see Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), such compensation may be awarded 
only "where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  Allen, 
237 F. 3d at 1381.  The veteran does not contend that his 
alcohol or drug use is due to a service-connected disability.  
Therefore, service connection for depression as secondary to 
substance abuse is not authorized by the statutes and 
regulations which govern claims for veterans' benefits.

Finally, the examiner who conducted the October 2004 VA 
examination concluded that some of the veteran's depression 
was situational, related to the veteran's increasingly severe 
impairments due to diabetes, including decreased vision and 
peripheral neuropathy.  The examiner's conclusion that the 
veteran's depression was situational, to the extent that it 
was not due to a personality disorder or to substance abuse, 
is, in effect, an opinion that the veteran's current 
depression is not related to his military service.  
Therefore, the 2004 VA medical opinion s unfavorable to a 
claim of entitlement to service connection for depression.

The examiner who conducted the October 2000 VA examination 
opined that the veteran had a dysthymic disorder secondary to 
PTSD.  Since the Board, as explained above, finds this 
opinion less persuasive than the October 2004 medical 
opinion, which did not result in a diagnosis of dysthymic 
disorder and was unfavorable to a finding that the veteran's 
depression was linked to his service, the preponderance of 
the evidence is against a finding that depression or 
dysthymic disorder are linked to the veteran's service.  

Since the preponderance of the evidence is against a finding 
that there is a clear diagnosis of PTSD or a finding that 
depression or a dysthymic disorder are linked to the 
veteran's service, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  The claim for 
service connection for PTSD, or other psychiatric disorder, 
is denied.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disorder

Service medical records disclose that the veteran sought 
treatment for complaints of back pain in April 1969.  
Radiologic examination revealed dorsal spine spurs.  June 
1969 treatment notes indicated a diagnostic impression of 
chronic low back strain secondary to poor posture.  July 1969 
re-examination resulted in a diagnostic impression of chronic 
back pain of unknown etiology.  A possible diagnosis of a 
mild case of Scheuermann's disease was assigned.  For 
purposes of information only, and without reliance thereon, 
the Board notes that Scheuermann's disease is osteochondrosis 
of the vertebral epiphyses in juveniles.  Dorland's 
Illustrated Medical Dictionary 488 (28th ed. 1994).

By a claim in submitted in January 1971, the veteran sought 
service connection for a continuing back ailment.  On VA 
examination conducted in March 1971, scoliosis of the 
thoracolumbar spine was diagnosed.  The veteran complained of 
intermittent pain in the back with prolonged standing, 
stooping, or sitting.  There was increased lordosis in the 
lower lumbar spine and tightness on either side of the curve.  
By a rating decision prepared in April 1971 and issued in May 
1971, the claim was denied.  A Board decision issued in 
October 1972 denied the claim on the basis that the veteran 
had scoliosis to the right which was a developmental defect 
which was not aggravated in service and for which service 
connection could not be granted.

The veteran sought to reopen the claim in May 1974.  By a 
letter issued in June 1974, the RO set forth the findings 
contained in the October 1972 Board decision, explaining that 
the veteran's scoliosis was a developmental defect which was 
not incurred in or aggravated by his service so service 
connection could not be granted.  The veteran was provided 
with this information again by a rating decision issued in 
February 1982.  By a Board decision issued in July 1983, the 
Board concluded that no new and material evidence to reopen 
the claim had been submitted.  

The veteran has requested to reopen the claim several times 
since the July 1983 Board decision.  Most recently, in 
October 1999, the veteran sought to reopen the claim, and was 
advised that new and material evidence was required to reopen 
the claim.  The veteran did not disagree with this 
determination that no new and material evidence had been 
submitted, and this determination became final.  A finally 
adjudicated claim includes one which has been disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of the disallowance without appeal.  38 C.F.R. § 3.160(d).

The veteran sought service connection for lumbosacral spine 
pain and possible arthritis in February 2003.  The RO 
interpreted this claim as a request to reopen the claim for 
service connection for a back disorder, and the Board agrees 
that the current claim is the same claim.  Since the October 
1999 denial of the reopening of that claim is final, the 
veteran's claim for service connection for a back disorder 
manifested by lumbosacral pain may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Regulations governing determinations as to whether evidence 
is new and material were amended effective August 29, 2001, 
and the amended regulation is effective for claims received 
on or after August 29, 2001.  As this claim was received 
after the effective date of the amended regulation, the 
version of 38 C.F.R. § 3.156 in effect from August 29, 2001 
is applicable to this claim.  No other standard than that 
articulated in the regulation applies to the determination in 
this case.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under 38 C.F.R. § 3.156, as effective from August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In this case, after the veteran submitted the 2003 request to 
reopen the claim for a back disorder, claimed as lumbosacral 
spine pain and possible arthritis, the veteran was advised, 
in a November 2003 letter, of the criteria governing new and 
material evidence.  The veteran then submitted employee 
medical records from his employer, the United Stated Postal 
Service, dated from 1998 through 2003.  These clinical 
records disclose that the veteran was seen at the Employee 
Health Unit for a variety of problems, including 
hypertension, diabetes, peripheral neuropathy of the upper 
and lower extremities due to diabetes, and traumatic 
injuries, especially to the hands.  

The veteran's employment clinical records are entirely devoid 
of documentation that the veteran sought treatment for back 
pain or a diagnosed back disorder.  Since these records are 
devoid of evidence that the veteran had a back disorder, 
claimed as lumbosacral spine pain, the records from the 
United States Postal Service are not relevant to the claim 
for service connection for a back disorder.  Because these 
records do not discuss a diagnosis related to the back or 
lumbosacral spine, these records are not new or material 
evidence for purposes of reopening a claim of entitlement to 
service connection for a back disorder characterized as 
lumbosacral spine pain and possible arthritis.  

The only other records obtained or identified since the 
October 1999 denial of a request to reopen the claim of 
entitlement to service connection for a back disorder are VA 
clinical records.  These records, dated from 1999 through 
2005, are extensive.  These clinical records reflect that the 
veteran receives VA treatment for numerous health problems.  
A September 2004 medical statement which the veteran 
submitted in support of a claim for nonservice-connected 
pension lists 10 disorders for which the VA provider was 
treating the veteran.  However, lumbosacral spine pain or 
arthritis of the back were not among the 10 listed disorders.  

Some of the VA clinical records reflect that the veteran has 
degenerative joint disorder of the lumbosacral spine.  
However, since degenerative changes of the thoracolumbar 
spine, including  spurring of the vertebrae, were noted at 
the time of the initial May 1971 RO decision on the merits 
and the October 1982 Bord decision which upheld that denial, 
the evidence that the veteran still has a degenerative 
disorder of the spine is cumulative and redundant. 

In short, the Board is unable to find that any new or 
material evidence has been presented to reopen the claim of 
entitlement to service connection for a back disorder.  The 
veteran's representative contends that the veteran had a pre-
existing back disorder which was aggravated in service.  
Unfortunately, until new and material evidence is presented 
to reopen the claim, the Board cannot consider that issue.  
The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  

Here, the appellant has failed to submit or identify 
competent medical evidence to provide an opinion that the 
veteran has a back disorder which was incurred in service or 
that a disorder which pre-existed service was aggravated 
during service, even though the documents the veteran 
submitted with the request to reopen the claim indicated that 
such evidence was needed to establish entitlement to service 
connection.  The preponderance of the evidence is against the 
appellant's request to reopen the claim of entitlement to 
service connection for a back disorder manifested by 
lumbosacral spine pain and possible arthritis.  There is no 
benefit of the doubt that can be resolved in the veteran's 
favor, since there is no medical evidence relevant to the 
request to reopen the claim.  There is no favorable evidence 
that would place the record concerning this question in 
equipoise.  The claim is not reopened.


ORDER

The appeal for service connection for a psychiatric disorder, 
to include PTSD, is denied.

The request to reopen a claim of entitlement to service 
connection for lumbosacral spine pain and possible arthritis 
is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


